﻿I should like at the outset to congratulate
Mr. Hunte on his election as President of the General
Assembly at its fifty-eighth session. I am confident that
his wisdom, as expressed in the policies of his friendly
country, will promote constructive dialogue among
Member States. In the final analysis, constructive
dialogue remains the most valid means of addressing
the complex problems currently facing the international
community.
It also gives me great pleasure to express to the
Secretary-General and his staff our sincere appreciation
for the effort they have made and the hardships they
have endured in preserving the status of this
Organization, and for not submitting to attempts to
marginalize it in the international arena. It is with deep
sorrow that we recall the great loss that the United
Nations in general, and the friendly country of Brazil in
particular, suffered as a result of the death of
8

Mr. Sergio Vieira de Mello and his colleagues in the
attack against the United Nations headquarters in
Baghdad last month.
Many leaders and other representatives of the
peoples of the world have gathered together at this
international forum. That in itself proves beyond any
doubt that this edifice of international legitimacy, and
the resolutions that are adopted here, remain the most
acceptable and respectable political recourse available
to the various countries of the world, be they large or
small, rich or poor. This is the only forum in which it
would be extremely difficult to pass an arbitrary or pre-
emptive war resolution that would result in the deaths
of innocent civilians and the destruction of their
property.
Our world today faces daunting challenges that
threaten the very foundation of the system of
international peace and security. World leaders are
therefore called upon to make a sincere and concerted
effort and to demonstrate unwavering political will to
commit themselves once again to the principles of
international legitimacy. Giving precedence to the logic
of force, violating the sovereignty of nations and taking
actions that affect people's future compromise
legitimacy and the principle of equality. Such policies
represent a miscarriage of justice and an abrogation of
the rule of law. They will open the door to widespread
chaos in international relations and to crises that might
be more dangerous than those we are currently facing.
My country believes that the failure to reap the
optimal benefits of the remarkable scientific and
technological advances that humanity has made in the
past two decades, coupled with the failure to achieve
globalization with a civilized, human face, have
alienated our peoples and heightened their
apprehensions. It has obstructed the dialogue among
civilizations and blocked further interaction with other
cultures. Attempts by some centres of power in the
world to manipulate the profound changes that have
taken place in the international balance of power in
pursuit of narrow national interests have added insult
to injury. Cards have been shuffled and premises have
been challenged. New concepts that are totally alien to
the Charter, such as pre-emptive war and unilateral and
illegitimate use of force, have been invented. In brief,
that course of action has turned the clock back  
contrary to the superficial claims that new prospects
were actually being opened.
It is regrettable that in the twenty-first century
some think tanks provide decision-makers with
misleading or false information on the basis of which
wars are waged outside the context of international
legitimacy and blood is shed. Accusations are made
that completely lack credibility, and unbridled claims
are advanced in deliberate disregard of any logic
developed by States and peoples throughout their
history.
Our region   the cradle of the divine religions
and the storehouse of two thirds of the world's oil
reserves   has been victimized more than any other,
suffering greater injustice, being subjected to more
disinformation campaigns and enduring greater use of
force than any other region. It has to endure a great
many external threats that continually lay waste its
potential and its material and intellectual resources. No
sooner had the peoples of the region begun to enjoy
their freedom and independence than they found
themselves once again faced with violent and unjust
challenges   challenges that are worse than any they
have known throughout their history.
The scourge of the Israeli occupation and
continued Israeli aggression has been the main reason
for the suffering of our region since the concept of
international legitimacy first emerge in the
international community. That is the concept on which
the Organization was founded and which it came to
epitomize. There is a profound paradox that has
become the hallmark of our region. Israel was the first
State to acquire its legitimacy through a resolution
adopted by the United Nations, yet Israel was also the
first State to ride roughshod over international
legitimacy   and it has continued to do so to the
extent that Arabs and many others around the world
feel as if Israel were a country above the law, one that
enjoys the same veto power in the Security Council as
the United States.
It is regrettable that, after decades of occupation,
bloodshed and contempt for international legitimacy,
the representative of Israel has yet to realize that the
road to peace lies in Israel's implementation of the 37
Security Council resolutions on the Arab-Israeli
conflict and the nearly 600 General Assembly
resolutions on the same subject, all of which have so
far remained hostage to Israeli defiance of international
law.
9

It behoved the Israeli Foreign Minister to explain
in his statement to the international community in this
Hall a few days ago the reasons for his country's
refusal to implement this enormous number of
resolutions of international legitimacy on the Middle
East, instead of ignoring them, considering them null
and void, items of the past. Are the Syrians, the
Lebanese and the Palestinians unrealistic in their
demands, or are they asking for the impossible when
they stress that the only way out of the spiral of
violence and bloodshed is through ending the Israeli
occupation of the Arab territories occupied since June
1967, through negotiations to pursue a comprehensive,
just and lasting peace on the basis of implementing
United Nations resolutions and the Arab Summit peace
initiative adopted at Beirut in 2002?
The nagging core question here is how much
longer Israel continue can to mislead some into
believing that it is being victimized while it continues
to occupy the territory of others by force, lay siege to
Palestinians, destroy their homes, uproot their trees and
assassinate them in their occupied land. When did the
victims of occupation, settler colonialism and
population transfer become outlaws and terrorists
without a just cause, whose killing by fighter jets and
tank fire became sanctioned under the pretext of self-
defence?
Some people in Washington have asked Why do
they hate us?' Some authors with ulterior motives, or
self-proclaimed pundits writing for reputable American
newspapers or appearing on famous television
programmes, volunteer their answers: They hate us
because we have skyscrapers and noble values.' They
choose to ignore that what is hated are the flawed
policies, and not the country and its beautiful
landmarks and cherished cultural and humanitarian
values.
The grave situation in Iraq has become a source
of serious concern for our people, who are already
plagued by Israeli occupation and continued threats
against them. The situation is also a major cause of
concern for the international community due to the
threat it poses to international peace and security. The
credibility of our Organization suffered greatly when
the United Nations was unable to prevent the war
against Iraq, a war waged outside the context of
international legitimacy.
For weeks and months, the Security Council was
drawn into bitter strife, debating the war resolution
prior to the war. The marathon report of the inspectors
came out before the inspectors had accomplished the
tasks entrusted to them. That situation notwithstanding,
most of the members of the Council were able to stay
the course, upholding international legitimacy and the
Charter. The war was ultimately waged outside the
framework of international legitimacy and those
members chose not to its burden.
Along with other neighbouring countries, Syria
remained committed to the principles of international
legitimacy and the Charter. In an unprecedented
dÈmarche, our countries unanimously stressed their
common concern that, should this war break out, its
repercussions on regional security and international
peace would be more devastating than the precarious
situation prevailing in Iraq at the time.
That said, Syria does not base its foreign policy
on hatred, nor do we gloat over the misfortunes of
others. We do not redefine our policy in response to
threats either. The real challenge, we believe is how to
extricate Iraq from this predicament and mobilize all
efforts to win the battle for peace in post-war Iraq.
Our country is directly concerned with
developments in Iraq, given our historical and
geographic ties and our common national loyalties to
the Iraqi people. Syria affirms that finding the way out
of this predicament does not lie in focusing on
addressing the lack of security in Iraq, thereby
increasing the number of troops and using force to
bring about security, or on levelling accusations at
neighbouring countries. The way out lies in an
international commitment to the unity and territorial
integrity of Iraq, setting a clear timetable for the
withdrawal of the occupying forces from Iraq as soon
as possible, drafting a constitution accepted by the
Iraqis and establishing a Government that is
representative of the Iraqi people, provided that the
United Nations plays a pivotal role in Iraq in the
various political, security and economic fields.
This session of the Assembly has seen intensive
discussion among the permanent and elected members
of the Security Council on a new draft resolution on
Iraq. We must draw attention here to the requirement
that any draft resolution to be adopted by the Security
Council should allay the misgivings of the Iraqi people
in all their factions and affiliations. Therefore, the draft
10

resolution to be adopted by the Security Council must
be brought to full maturity, so as to reassure the Iraqi
people about their future and to guarantee their
independence and sovereignty over their land and
resources. The members of the Security Council should
unanimously accept such a resolution, and it must
enjoy the support of neighbouring States and the
international community.
Much has been said lately about the dangers of
the proliferation of weapons of mass destruction  
paid by countries that already have different types of
such weapons. Some have even waged a war under the
pretext of eliminating such weapons. As is already
known, this danger is not confined to a particular
region in the world, but can be found in many other
regions. What is truly regrettable, however, is that
some international quarters selectively choose to level
false accusations against certain Arab and Islamic
States, but not against others, while ignoring the Israeli
arsenal of weapons of mass destruction, including
nuclear, chemical and biological weapons. Also
ignored have been the repeated appeals by all the
countries of the region, with the exception of Israel, to
make the Middle East a region free of all weapons of
mass destruction.
Syria this year translated its words into action by
submitting an integrated draft resolution to the Security
Council, calling for declaring the Middle East a zone
free of all weapons of mass destruction. It is not
surprising, however, that those who led the media
campaign against Syria stood in the way of adoption of
the Syrian initiative.
Syria is aware that its membership in the Security
Council is temporary. However, we appeal to the
international community to continue to support the
Syrian initiative calling for the elimination of all
weapons of mass destruction in the Middle East region.
Syria has condemned terrorism in all its forms
and manifestations. We have supported the Security
Council's efforts to counter international terrorism
throughout the time of our membership of the Council.
Syria has also acceded to the relevant international
conventions to combat terrorism, including the Arab
Convention on the Suppression of Terrorism and the
Convention of the Organization of the Islamic
Conference on Combating International Terrorism.
Both instruments define the crime of terrorism and
distinguish between terrorism and the legitimate right
of people under foreign occupation to resist
occupation, in accordance with international law and
the Charter of the United Nations.
Syria, which is not pursuing any political agenda,
believes that the international community's success in
its overall battle against terrorism depends, to a large
extent, on its success in addressing the root causes of
terrorism, which are often found in poverty, ignorance
and injustice. First and foremost, eliminating injustice
requires an end to foreign occupation.
As a member of the Security Council, Syria has
contributed to all the deliberations on the situation in
Africa. Syria has also presided over Council meetings
that were dedicated in full to finding solutions to the
predicaments of the friendly people of Africa. On more
than one level, the Council has succeed in providing
assistance to Liberia, the Democratic Republic of the
Congo, Rwanda, CÙte d'Ivoire, Guinea-Bissau,
Burundi, Angola and Sierra Leone. My county would
like to express its satisfaction at the positive
developments that have made it possible to find
peaceful solutions to African questions, which have
guaranteed the security, stability and territorial
integrity of the African States concerned. Syria
expresses its total solidarity with the African continent.
We call upon industrialized States and others able to do
so to provide assistance to the countries of that great
continent.
Syria also expresses its satisfaction with the
progress made in the Sudanese peace talks, with the
signing of the agreement on security and ceasefire
arrangements, and ultimately with the comprehensive
agreement that will end the conflict in that fraternal
country in a way that would preserve the Sudan's unity
and territorial integrity.
We call for a total lifting of the embargo imposed
on Cuba for decades outside the context of
international legitimacy.
We also welcome the international efforts to
defuse tensions on the Korean peninsula, and support
the Korean people's legitimate aspirations to unity and
prosperity.
Acting upon the collective responsibility of
Member States to promote the role of this international
Organization, Syria has actively participated in the
deliberations on the reform of the United Nations. In
that regard, the Millennium Declaration, which was
11

adopted three years ago, represented a good basis, all
things considered, to bring about that reform. We hope
that the reform will continue to be carried out in a
comprehensive, transparent and non-selective manner.
We believe that, in cooperation with the Secretariat,
Member States have a primary role to play in the
consultations on reform and in the decisions to be
taken accordingly.
In conclusion, our sense of the daunting
responsibility that we must shoulder together as
members of this international Organization should
prompt us to raise some rhetorical questions. Do we
have at our disposal a better option than to enhance the
purposes and principles of the Charter and to pursue
the goal of reforming the Organization for the
establishment of a more just and more democratic
international order? Should we not persevere to
safeguard the milestone achievements of international
law? Should we not aspire to a system that will not
accommodate the arrogance of power nor compromise
our fundamental principles? Should we not seek a
system that pursues fruitful cooperation among States
and encourages openness and a dialogue among
civilizations epitomizing the essence of a creative
human interaction?


